 DELCON CORP.457Delcon Corporation and R. Kenneth Armstrong, BillyG. Moye,James David Jones, Donald W. Stewart,and Herman M. McCall.Cases 15-CA-5724, 15-CA-5727, 15-CA-5752, 15-CA-5784, and 15-CA-5786March 29, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO,. AND WALTHEROn December 15, 1975, Administrative Law JudgeDavid E. Davis issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.leging that Delcon Corporation, herein called Respondent,engaged in certain unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act in that Respon-dent, by and through certain persons, alleged to be supervi-sors within the meaning of Section 2(2) and (11) of the Act,threatened various employees with loss of their jobs be-cause they were not members of Local -Union No: 443,International Brotherhood of ElectricalWorkers, hereincalled the Union; urged and solicited the ChargingPartiesto quit their jobs because they were not members of theUnion; threatened such employees with-layoffs if they didnot voluntarily quit; advised such employees that Respon-dent could not protect them from reprisals by the Union ifthey did not quit their employment, and by these acts andconduct constructively discharged the following persons onthe dates set opposite their names:R. Kenneth ArmstrongMar. 4Billy G. MoyeMar. 4Donald W. StewartMar. 6James D. JonesMar. 7Herman M. McCallMar. 12Respondent in its answer admitted certain allegations ofthe complaint, but denied it had engaged in any unfairlabor practices.Upon the entire record,' my observation of the witness-es, and upon consideration of the briefs filed by the Gener-al Counsel and Respondent, I make the following:FINDINGSORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Delcon Corporation,Dothan, Alabama, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.'The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's established policy not to over-rule an AdministrativeLaw Judge's resolutionswith respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Administrative Law Judger This casewas heard on September 30 and October 1, 1975, at Do-than, Alabama, pursuant to a consolidated complaint,' al-1.THEBUSINESSOF THE COMPANYThe consolidated complaint alleged and Respondent'sanswer admitted that Respondent, a Kansas corporationwith its principal place of business located in Dothan, Ala-bama, is engaged in the electrical contracting business;that. during the past 12 months, it has in the course of itsbusiness in the State of Alabama performed services val-ued in excess of $50,000 for Daniel Construction Companyof Alabama which, in turn, purchased and received goodsand material valued in excess of $50,000 directly frompoints located outside the State of Alabama.I find that Respondent is engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act. I furtherfind that it would effectuate the policies of the Act toassert jurisdiction herein.II.THELABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findthat the Union is, and has been, at all times material here-Case 15-CA-5727 wasfiled on June23; and thecharge inCase 15-CA-5752 wasfiled onJuly 15. An order consolidatingthese cases,a consolidat-ed complaint, and noticeof hearing was issuedby the RegionalDirector forRegion. 15 of the National LaborRelationsBoard on August 5. The chargein Case 15-CA-5784was filed onAugust 12 andthe chargein Case 15-CA-5786 wasfiled on August14. The consolidatedcomplaint referred to in thisproceedingcombined all of the abovecases and was issuedby theRegionalDirector for Region15 on September8.Respondent in its answer admits1All dateshereafter referto the calendar year 1975 unless otherwise spec-timely service of the charges listed above.ified.The charge in Case 15-CA-5724 was filed on June 20;the charge in2Certain errors in the transcript have been hereby corrected.223 NLRB No. 64 458DECISIONSOF NATIONALLABOR RELATIONS BOARDin, a labor organization within the meaning of Section 2(5)of the Act.Ill.THE ISSUESThe principalissuesmay be summarized as follows:1.Did management representatives by unlawful meansinduce each of the dischargees or any of them to quit theiremployment?2. If the above is answered in the affirmative, do thecircumstances warrant a conclusion that each or any of thedischargees were in fact constructively discharged and ordiscriminately discharged?3. If both of the questions above are answered in theaffirmative, the further question is posed whether the fail-ure of the dischargees to file charges against the Union andthe absence of the Union as a party respondent precludes afinding against Respondent.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary ProceedingsAt the outset of the hearing the General Counsel movedto strike the first and second defenses pleaded by Respon-dent in its answer, the motion was granted with respect tothe firstdefenseon the ground that it goes to the heart ofthe complaint by arguing that the complaint fails to state acause of action. Having read the complaint, I found thatthe complaint clearly set forth a cause of action warrantingadjudication.With regard to the second defense, it is clearthat the Act permits the Board to enter into a controversyonly after the filing of a formal charge. The failure of theCharging Parties to file a charge against the Union cannotserve as the basis for dismissal of the complaint againstRespondent. The Board clearly cannot compel or coercethe Charging Parties into filing formal charges against theirwill.Respondent, at the close of the hearing, renewed itsmotion to dismiss on the basis of its second defense. I reit-erate my denial of the motion for the reasons stated aboveand for other reasons discussed in this Decision.Accord-ingly issue no. 3 is hereby answered in the negative.B. Background Evidence 3The evidence shows that, some time in 1974, Respondentsucceeded Little Electrical Company as the electrical sub-contractor for Daniel International Corporation on theconstruction of the Farley Nuclear Plant for AlabamaPower and Light Company. Respondent, at all times mate-rialherein,was party to a labor agreement with theUnion 4 which designated the Union as the exclusivesource of applicants for employment with Respondent byrequiring all applicants to secure a referral from the Union.3 The findings under this section reflect, on the whole,the credited testi-mony of WallaceL. Sycora,vice president and general manager of Respon-dent.Initially he was called as a witness by the General Counsel under Rule61 I-C. Respondent, in presenting its defense recalled Sycora for furthertestimony.4 See G.C. Exh.2 which was effectivein 1974and expiredJuly 1, 1975.when the parties entered into a new agreement.Membership in the Union was not a condition of employ-ment or for securing a referrals All foremen and generalforemen employed by Respondent on the project are mem-bers of the Union. The evidence shows that superinten-dents are or have been members of the Union. The laboragreementgoverns the working conditions of foremen andgeneral foremen.During the winter of 1975, commencing January 1, afreeze on further employment was imposed by AlabamaPower and Light on Respondent. The freeze was liftedabout July 1. During the fall no new employees could behired nor could replacements be hired for those who quitor were discharged. The evidence shows that the freeze wasstrictly enforced by Respondent and that all employeeshad knowledge of it.Records introduced in evidence showed that Armstrongwas terminated on March 4 as a voluntary quit;6 Moye wasterminated on March 4 for excessive absenteeism;' Stewartwas terminated on March 6 for excessiveabsenteeism;8McCall was terminated on March 12 for excessive absen-teeism;9 Jones was terminated on March 7 for refusal towork.10C. The EvidenceArmstrong testified that he commenced his employmentat the project in 1972 as a fieldengineerdoing surveying;that he commenced his employment as an electrician inSeptember 1973 for the Little Company when he was em-ployed as a journeyman wiring electrician upon referral bythe Union. His work consisted of work with a crew install-ing conduit and cable tray. When Respondent replacedLittle,Armstrong continued to work in the same crew un-der Foreman H. L. Forester. In February, Forester spoketo Armstrong on three or four separate occasions, the firsttime on February 18. Forester stated that he knew Arm-strong was interested in joining the Union; however thesituation was "rather tight" and there were a number ofunion members on the "bench." I1 Forester then said that itwould look well for Armstrong if Armstrong could showthat he quit his job to make room for a member out ofwork. After discussing the possibilities of getting into theUnion, Armstrong told Forester that his financial situationwas such that he needed to work 2 or 3 weeks longer. Aftersome further discussion Armstrong said he would think itover and let Forester know in a day or two. Forester whendeparting told Armstrong not to discuss the matter withanyone else. The next day Forester approached Armstrongagain.Moye was present at this time. Forester remarkedthat he had not previously talked to Moye about this mat-ter.He then suggested to Moye that he also quit to makeroom for union members. In this conversation Moye andArmstrong said that they desired to become union mem-bers and Forester discussed with them the possibility ofsAlabama law prohibits a union-shop clause.eG.C. Exh. 3.G.C. Exh. 4.sG.C. Exh. 5.9G.C. Exh. 6.10G.C. Exh. 7.11An expression meaning out of work. DELCON CORP.459more jobs for electricians in the future.Some time laterthat day Forester asked Armstrong if he and Moye hadmade up their minds.Armstrong then inquired if theycould work the rest of the week.Forester replied that hedid not know whether"they would let you do that, but Iwill see what we could do about it."Forester returnedsomewhat later and saidthatMoyeand Armstrong couldwork the rest of the week.Armstrong before closing theconversation assured Forester that Moye said he wouldleave onFriday butthen asked,"What will happen, if wedecide that we are not going to quit just to hell with it, weare going to stay here and work."Forester replied, "Well, Ican tell you they will go around and they will find somelittle something to fire you for. If they fine you,you willnot be eligible for rehire out here,and you willprobablynot be able to get into the Union,nor will you be able towork in this Union's jurisdiction."Armstrong then testified that he then contacted AndrewEstes,the general foreman,and had the following conver-sation with him:Estes:Hilton has explained what we are doing toyou. Yes,he has explained it to us.Armstrong:We will be eligible for our unemploy-ment?Estes:Yes, looks like that you will be eligible foryour unemployment.Armstrong:Well, the next thing for us to do then isto go on and put our application in up at Montgom-ery.Estes:Yes, Why don't you go on up there first thingMonday morning after you leave here Friday and putin your application.Armstrong further testified that he workedFriday butdid not report to work the following week.On the follow-ing Monday,Moye and Armstrong went to the union of-fice and filed their applications for membership,informingBroadway,the Union's business agent, that they had quittheir jobs to make room for union membership.Broadwayreplied that he was aware what they had done but added,"I just want to make it clear to you,that you are doing thison your own."On cross-examination Armstrong acknowledged that hehad received a masters of art degree in Entomology andEnvironmental Controls from Clemson and that he wascurrently employed as an instructor in this field; that hehad received no formal instruction as an apprentice electri-cian but had worked for private contractors doing rewiringof houses.Armstrong also acknowledged that at his hear-ing for unemployment compensation he stated that he hadvoluntarily quit his job at Delcon.Asked whether he knewabout the freeze,he replied in the affirmative but addedthat he did not know it was in effect when he quit. Helearned later that the freeze was still in effect.Forester,called as an adverse witness by the GeneralCounsel,denied that he requested Moye or Armstrong toquit at any time;he stated that he knew about the freeze;that at the present time he has two "white" ticket 12 em-ployees in his crew; that he and Armstrong were personalfriends who visited one another and still continue to do so;that the only reason for Armstrong's termination was hisabsence in excess of 3 days.Moye testified that he commenced his employment onthe project in September 1973 as a journeyman electricianfor Little; that he obtained a referral from the Union; thathe was not then a member of the Union and was not suc-cessful inobtaining such membership to the present time;that he applied to the Albany, Georgia, local in September1973 and to the Union (Local 443) in February and thatthe Albany local rejected him but he has not heard fromthe Union. Moye in his recitation of the conversation be-tween Armstrong, Forester, and himself, which occurredon February 19, substantiated Armstrong's testimonial ac-count.Moye added that Forester said that all white ticketmen would either have to quit or they would be fired.Moye, in- accordance with the understanding that Arm-strong and he arrived at with Forester, worked Friday,February 21, but did not report to work thereafter. OnFebruary 24, Monday, Moye accompanied Armstrong, tothe union hall where he filed an application for unionmembership; Moye acknowledged that he knew about thefreeze and that Broadway, the Union business agent, toldArmstrong and himself that, while he appreciated whatthey were doing, nevertheless they were doing it on theirown.On cross-examinationMoye admitted that he knewabout Respondent's rule that absences of 3 dztys or morewere grounds for discharge and that under the circum-stances he expected to be terminated. Moye also acknowl-edged that, at his unemployment compensation hearing, hetestified that he quit his job. Moye further testified that onJune 16 he talked to Broadway about work and thatBroadway told .him that as of that date no one had beensent toDelcon for a job.RobertMcGowan,a witnesscalled. by the GeneralCounsel, testified he was a member of the Union and in theemploy of Respondent as a journeyman wireman electri-cian; that in February he was in Forester's crew; that on orabout Friday, February 24, he asked Forester whose idea itwas to ask Armstrong and Moye to quit. Forester repliedthat he did not want to get involved as he was a traveler. 13McGowan further testified that he and Forester discussedwhether the men benefited themselves for future jobs byquitting at that time. Contrary to Forester's testimony, Mc-Gowan stated that white ticket welders currently employedare not classified as electricians but are classified as weld-ers.No documentary evidence was presented to resolvethis question. I credit McGowan over Forester. .Donald Stewart testified that he commenced his employ-ment at the jobsite in September 1973 as a journeymanelectricianafter obtaining a referral from the Union; thathe worked on the crew of Foreman R. T. Williams; that heapplied for membership in the Union on two occasions butwas turned down each time; that about February 15, For-ester asked him if his foreman, R. T. Williams, had asked13Forester although a union member was not a member of Local Union12A whitereferral cardis given by the Union to a prospective employeeNo. 443, the Local having jurisdiction on the project. Forester was thereforewho is not a member ofthe Union.a traveler. 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDhim to quit.When Stewart replied in the negative,Forestersaid that Stewart would be asked to quit and that all whiteticket nonunion men were going to be asked to quit inorder to make room for union men on thebench.Stewartasked what would happen if he did not quit; Forester re-plied that it would be made rough on him. As a result ofthis conversation,Stewart contacted ForemanWilliamswho told him he did not know anything about it. A fewdays later Stewart had another conversation with ForemanWilliams at which time Williams told Stewart,"Don-Ihate to have to say this to you, because you have been abuddy of mine." Williams then went on to say that he hadbeen told to ask Stewart to quit in order to make room forunion men waiting for a job.After Stewart discussed withWilliams whether he could receive unemployment benefits,Stewart said he would quit.Stewart also asked Williams tohelp him get into the Union or save his job.Stewart then contacted his cousin,ForemanPaul Gris-sit.14Grissit told Stewart there was no way he could helphim as all white ticket men were being asked to quit. Stew-art then talked with Forester once more asking him wasthere any way that he could save his job. Forester repliedthat he could not help himinanyway.Forester again saidthat if Stewart wanted to get into the Union it would lookbetter for him if he voluntarily quit to make room forunion people.Replying to Stewart's question what wouldhappen if he did not quit, Forester said they would ignorehim on the job, and possibly damage his automobile suchas cutting the tires.Stewart then went to EdCiriello.15 Af-ter informingCiriello that R. T. Williams had asked himto quit,Ciriello said he had already heard about nonunionmen being asked to quit.Ciriello then told Stewart not toquit,saying, "as long as I am here you got a goodjob. Youdone a good job since you have been here." The followingday Stewart talked with Williams several times inquiring ifhe could stay onuntil hecouldget intothe Union. Cirielloreturned to talk to Stewart on the followingday and toldStewart that he was obligated to inform him that he(Ciriel-lo)was leaving his position in 30 days and therefore hewould not be around to back up Stewart as he had said hewould.Stewart then askedCiriellowhat would happen ifhe did not quit. Ciriello said he knew that the Union couldmake it rough for him if he did not quit; Stewart then saidthat it seemed he had no other choice but to go ahead andquit.AccordinglyStewartdid not report to work after Feb-ruary 28.On Monday, March 3, Stewart talked with Broadway atthe Union's office. Broadway told him that he did the rightthing; that it would help him to get into the Union and thatthere would be more work available in the area and hewould try to get Stewart back on the job within 90 days.On cross-examination Stewart testified that he did notcontest thepenalty imposed by the Unemployment Com-pensation Commission;that under these circumstances nohearing was held and he received his unemployment com-pensation after the penalty period.14 Stipulated by the parties to be a supervisor within the meaning of theAct.JamesD. Jones testified that he commenced his employ-ment at the jobsite in October 1973 after securing a referralfrom the Union. Jones became a member of IBEW, Local846, IBEW Chattanooga in April 1974.16 In February,when he was on the crew of Foreman J. T. Fountain, hewas called into Fountain's office. Fountain told him thatthey were getting rid of all permit men and those workingout of classification, that he (Jones) was out of classifica-tion and that Local Union No. 443 had men on the benchwho wanted to go to work on this project; that they wantedJones to quit, that Jones was not to say anything becausethey did not want Alabama Power Company to knowabout it; that if they got enough men to quit the PowerCompany would then allow it some additional hires fromthe Union to replace those that quit. Fountain said that hewas told by General Foreman Ralph Straut to ask Jones toquit. Jones said that he would answer him later. He sawFountain later that day and told him that he would quit assoon as they got rid of the white ticket men. Fountain saidhe would inform Straut. Jones testifying further said hecontacted the union steward on the job and asked himwhether white ticket men and out of classification peoplewere being asked to quit. The steward replied that he knewnothing about it and that Jones could work as long as hedid not do anything for which he could be fired legally.The following week Straut approached Jones and askedhim what he had decided to do. Jones replied that he haddecided to stay on, whereupon Straut said:The best thing you can do is drag up and leave, be-cause you know when you get a bunch of men outhere pissed off at you then they can make it hard onyou.Jones continued to work until March 7. Jones testified thaton that day he was at work when he was told that Foun-tain and Straut wanted to see him in the office. WhenJones arrived Straut asked him what he had decided to do.Jones then said that he had heard he would be fired thatday and if that was so he would take both his checks rightthen. Straut then said that Jones was wanted in the officeand Jones said "Let's go." After arriving at the office of thegeneralforeman, Jones was told to wait. About 15 or 20minutes laterthe timekeeper came out with two checks anda termination slip reading, "Refused to work." Jones askedto seethe steward but could not find him as no one knewwhere he was. Jones thereafter left the premises.On cross-examination Jones conceded that of the 300electricians employed by Respondent about half wereeither "traveling" men or "white ticket" men. Jones alsostated that he made no complaint to the Union thereafterabout his discharge.Herman W. McCall testified that he commenced work-ing at the project in 1971 as a security guard, that afterabout a year he transferred to a laborer's job, and then in1973 went to work as an electrician securing a referral fromthe Union. He worked since January on the crew of DavidJones 17 cutting bracket for cable tray, end caps, end plates,and hauling steel. McCall testified that on Tuesday, March4, Foreman Jones took him aside and said that he hated toIsRespondent's answer admitsthat Cirielloisa superintendent and a16How he managed this is unexplained on the record.supervisor within the meaning ofthe Act.17A foreman unrelated to Jones, one of the alleged dischargees. DELCON CORP.461say what he was about to tell him. After Foreman Jonescontinued to hesitate,McCall said "Well, David, I willmake it easy on you. I know what it is, I have heard aboutit." Jones asked, "You have?" McCall replied "I heard uswhite ticket men are being laid off." Jones affirmed thatthey were laying off all ticket men except the welders.Jones then asked McCall if he would like to finish the weekas it was rather short notice to tell a man"all at once togo." McCall said he would like that and they went to Fore-man Jones' office. There Jones called the union steward onthe telephone and asked him if McCall could work the restof the week. After a pause Jones turned to McCall and toldhim to go back to work saying, "you got the rest of theweek." The next morning McCall talked with Superinten-dent Morey remarking "it still looks like the white ticketmen have to go." Morey agreed that it looked that way.During the ensuing conversation McCall said that if theyhad laid him off he could secure unemployment compensa-tion.Morey said he did not understand why they were notlaid off.lsMcCall on this Thursday, March 6, felt so "dis-gusted" that he did not report Friday, March 7, whichwould havebeen his lastday of work, and did not report towork thereafter. Conceding on cross-examination that hewas not an electrician, McCall stated that his primary du-ties while on the job consisted of preparing things for otherelectricians. 19Sycora,recalled as a witness for Respondent,testifiedthat from November 15 to January 1976, approximately 68employees were laid off by Respondent 20 The lists did notinclude any of the Charging Parties. Respondent also in-troduced a list of 43 persons terminated by Respondentfrom February 21 to June 27.21 Sycora testified that he hadbeen associatedwith the project for approximately 3-1/2years;that about 1,200 electricians have been "through"the payroll; that approximately380 electricianshave beenemployed at any one time; that the 43 terminations fromFebruary 21 to June 27 was less than average because therehas been less work in the area and therefore men tended tohold onto their jobs. Concluding his testimonial account,Sycora disclaimed any knowledge that supervisory person-nel had talked to any employees urging them to quit.Donald Ellsworth,electrical projectmanager for Re-spondent, testified that prior to June he was the generalelectrical superintendent on the project and signed theGeneral Counsel's Exhibits 3 through 7 in behalf of Re-spondent; that he did not know the union status, of anyindividual when he approved a termination; that he did notinstitute a policy regarding layoff of nonunion employeesor encourage the discharge of such employees; that he didIsMoreyin his testimonydenied talking aboutthese matters,admittingonly thatsomethingabout unemploymentcompensation was mentionedand that he statedthathe knew nothing about it.As appears.laterL creditMcCall.19 I allowed counsel for Respondent to probe into the qualifications andwork backgroundof the alleged dischargees.However, I stated on the rec-ord the capabilities and qualifications seemed irrelevant. I cautioned coun-sel for Respondent that unless he made anaffirmative showing as to therelevanceof such testimony it would be ignored. As there is no evidence toshow that lack ofability,etc. figured in the quits or discharges, I find suchevidence immaterial.20 Resp.Exh. 1, 2, and 3.21Resp.Exh. 4.not circulate such a policy in writing or verbally and thathe had no knowledge of such a policy; that he recalledbeing approached by Straut with regard to giving Jonestwo checks; that he told Straut that the Company wouldpay the man in full only when he was fired, that this was arequirement of the union contract.Ed Barns testified that he was the business representa-tive for the Union; that he was recently elected to thatposition in July;, that he workedon the project on twodifferent occasions; that there were no union memberson Respondent's. Exhibit 2, one union member onRespondent's Exhibit 1, and four union members onRespondent's Exhibit 3; that he reviewed the roster of elec-tricians currently employed at the project and estimatedthat there were 125 Local union members, 130 travelers,and about 30 white ticket employees, 16 of whom werewelders. Barns testified that no agent of Delcon had evercommunicated to him a policy that white ticket men ortravelers were to be eliminated.Andrew Estes testified that he was an electrical generalforeman employed by Respondent; that he supervised ap-proximately 35 employees divided into three crews; thatdaily attendance records are posted in the office by thetimekeeper; that if a man is absent 3 consecutive days he isautomatically terminated unless he calls and presents a le-gitimate excuse; that Armstrong was terminated for beingabsent in excess of the 3-day limit; that he did not at anytime tell Armstrong that he would have to quit because hewas not a union member; that he did not tell Armstrongthat he would be fined if he did not quit; that he discussedMoye's absenteeism with Forester; that he made no threatstoMoye; that Stewart was also terminated because he ex-ceeded the 3-day limit in successive absences; that hechecked with Foreman Williams concerning Stewart's ab-sences; that he did not at any time threaten Stewart withloss of employment because he was not a member of theUnion; that the majority of the men in his crew are travel-ers and that five or six of his crew are white ticket men. Oncross-examination Estes admitted he was a member of theUnion but denied that any employee discussed-with himthat white ticket men were being asked to leave; that nosupervisor discussed that with him; that he did hear a ru-mor about it; that he did not call the rumor to the attentionof his immediate supervisor; that he attends union meet-ings infrequently; that he could not recall any conversationbetween Moye, Armstrong, Forester, and himself aboutFebruary 21 in which he or Forester, told Moye and Arm-strong that they would be better off if they quit; that nei-ther did he have such a conversation with Armstrongalone..Forester, recalled as a witness by Respondent, testifiedthat he had never. been Stewart's supervisor; that he nevertold Stewart to quit; that he never threatened to damageStewart's automobile.Ralph V. Straus, an electrical general foreman employedby Respondent, testified that he had been working on theproject for about 4 years; that he supervised four crews,each crew consisting of 10 men; that Jones was in one ofhis crews; that on March 7, the date of Jones' terminationForeman Fountain called him into the turbine building;that when he arrived there Fountain told him a guy in his 462DECISIONSOF NATIONAL LABOR RELATIONS BOARDcrew wanted to get hismoney; that Fountain told Strautthat Jonescould not gethismoneyunless he was fired;that Straut askedif the guy (Jones) still wanted his money;Jones came in and said he wanted his money; that he toldJonesthe only way he could get his money would be if hewere fired;that he askedwhy he wanted his money; thatJones saidhe had a job at TVA (TennesseeValley Authori-ty) and did notwant to take achance that his check wouldbe lost in the mail; that thefollowing conversation thentook place:Straut:Okay,If I fireyou I have got to have somereasonfor firing you.Jones:What kind of a reason?Straut:Anythingsuch as refusingto work or any-thing of that nature.Jones:Well, I refuseto work, then.Straut:Well, If you arerefusingto work then I amgoing to haveto fire you.Straut then took Jonesto the office where the checks weremade out. Straut denied thathe told Fountain to ask Jonesto quitor that hehimself asked Jones-to quit. Specificallyhe denied having a conversationwith Jones in which hesaid to Jones that if hedid not leave he would "piss a lot ofpeople off."Straut furthertestifiedthat85 percent of hiscrew were travelersand that henever askedanyone toleave becausetheywere travelers.Straut then testified thaton one occasionhe had intercededin Jones'behalf whenJones was aboutto be laid off and wassuccessfulin havingJones' name removed fromthe layoff list. Oncross-exami-nation Straut testified he wasnot at thistime a member ofthe Union but about 2 or 3 years earlier had been on theUnion's executive board (1971).J.T.Fountaintestifiedthathewas a foreman inRespondent's employ; that he didnot tell Jonesthat Strautinstructed him to ask Jonesto quit; that he did not tellJones all white ticket men or men working out of classifica-tion would be run off the job, and denied that he hadtalked to Jones about quittingbefore Jones was dis-charged. Fountainthen testifiedthat, on March 7 about8:30 a.m., Jones came to himand askedhim forboth of hischecks.He told Jones that:"The onlyest way you can getchecks-is thecompany policy that you have to be fired."Jones asked for a few minutesto think about it, then said,"Get thosechecks" and Fountainreplied "I got to fireyou." Fountain,at Jones' request, calledGeneral ForemanStraut and asked Strautto come down. When Straut ar-rived he toldJones that theonly way he could receive histwo checks was to be fired.Straut then said, "What do youwant me to put on it? Refusalto work or something likethat?"Jonesreplied, "that's it refusedto work." Asked ifhe or Straut questioned Jones as towhy he wanted bothchecks,Fountain testified as follows:A. Something was brought up about Ed-wasgoingto the T.V.A. to workfor something,Ididn'trememberthe exact words.Q. That wasthe reasonhe gave you?A. That'sthe reasonIunderstood it to be.man putting pressure on white ticket men to leave theirjobs.On cross-examination Fountain admitted that he joinedthe Union (Local 443) about 1-1/2 years ago; that he at-tends union meetings as regularly as he is able;and that heknew nothing of Jones'intention to leave until the morningof March 7.Ronald Ratchford testified that he was an apprenticewireman in Respondent's employ since February; that heworked on the same crew with Armstrong; that, about Imonthprior to the time Armstrong quit, Armstrong toldhim that he was thinking of quitting but made no mentionof any pressure being put on him. Ratchford also testifiedthat, in a conversation with Jones prior to his discharge,Jones said he was thinking of quitting because he wastrying to get into a sheet metal union in Tennessee. Oncross-examination Ratchford admitted that his conversa-tion with Armstrong may have been a week before Arm-strong quit.Neil Simpson testified that he was a journeyman wire-man employed by Respondent; that he was a member ofLocal 1531, Albany, Georgia; that he was a traveler; thathe worked with Armstrong for a period of 5 months; thathe and Armstrong talked about being admitted into theUnion. He told Armstrong that the easiest way was towork in the Pascagoula shipyard and if he showed that hewas capable of doing the work the local there would talk tohim about membership. Armstrong inquired as to whatwere chances of being hired at Pascagoula and Simpsonrecommended that he go there. Simpson also spoke to thelocal union there about Armstrong in a telephone conver-sation. He was told that if Armstrong came down he wouldbe referred to the shipyard as they were hiring at the time.Simpson informed Armstrong about this conversationabout 1 week before Armstrong quit. Simpson talked withArmstrong on Thursday, February 20, the day before Arm-strong quit. At that time Armstrong informed Simpson thatif he did not show up for work the next day he would nolonger be around. Asked where he was going, Armstrongreplied that he did not know.Simpson further testified thathe had been working out of classification for Respondentfrom July 1973 to February.On cross-examination Simpson stated that Armstrongappeared to be interested in securing membership in anyIBEW local and that Armstrong did not tell him that heactually was going to go to Pascagoula.R. T. Williams testified that he was employed as a fore-man electrician by Respondent since September1973; thathis crew consists of 11 persons;that Stewart had been oneof his crewmen when discharged; that he signed GeneralCounsel's Exhibit 5; that the reason for discharge, "exten-sive absenteeism," was accurate; that Stewart informedhim that someone asked him to leave the job, that Stewarttold him that was Stewart's cousin 22 or someone else onthe job; that Stewart told him about it 2 or 3 weeks beforehis discharge; that he told Stewart "if I felt unwanted inany way, that I would go, that I would leave." Williamsdenied telling Stewart that if he did not leave, he would beFountain further testified that he knew of no other fore-22Grissit-itwas stipulated that Grissitwas a foreman. DELCON CORP.463fired but did tell him that it would be best for him to quit.Williams,on cross-examination,stated he was a member ofthe Union and attends meetings whenever he is able.Joe C. Dunkin, employed by Respondent,as an electri-cian for the past 11 months, testified he was employed onFountain's crew and talked with Jones on March 7. Jonessaid that he thought he could get his money and leave thatmorning. Initially denying that Jones gave a reason, whenasked again, Dunkin said that Jones said that he wouldtake his money and quit because he had a friend in Chatta-nooga who was in the sheet metal local who would try toget him in. Dunkin also testified that he was a traveler outof the.Birmingham local.Clayton D. Morey, an electrical supervisor, testified thathe supervised four crews consisting of 10 men in eachcrew; that in February he had McCall under his supervi-sion; thathe was familiarwith General Counsel's Exhibit6; that the reason for termination stated was accurate; thathe talked frequently with McCall; that McCall nevertalked with him about a problem relative to his unionmembershipbut did talk with him aboutsomeunemploy-ment problem; that he told McCall he knew nothing aboutit.McCall never mentioned to him that he was going to berun off the job. On cross-examination Morey stated that atthe time of McCall's termination he was not under his su-pervision; he testified that the reason for termination wasaccurate because after 3 days' absence a man is terminated.Wade Meadows, a general foreman for Respondent, tes-tified thatMcCall was :under his supervision in Februaryand March and he terminated McCall after he was absent3 days. Meadows further testified that he had a conversa-tion with McCall about union meembership; never askedhim to quit or threaten him with loss of employment; thatMcCall was not a qualified journeyman electrician; thatMcCall did laborer's work notelectricalwork; and thatMcCall was a good man who was hired because he wasneeded. On cross-examination Meadows testified that hewas a member of the Local; that all of the white ticket menremaining on his crew were welders.Called in rebuttal Jones denied that he had a conversa-tion with Dunkin on the date he was terminated and didnot recall any discussion with him. Jones stated he knowsof no sheet metal union locals in Chattanooga and nevercontacted any, that when he left Respondent's employmenthe was not interested in changing his job 23D. Analysis and ConclusionsInitially this case demands a determination of credibili-ty. That determination is not too difficult to arrive at as thedemeanor and testimonial account of the dischargees wasnot only impressive but was corroborated in some essentialelementsby witnesses for Respondent. Particularly out-standing was the testimony of Stewart and McCall. Ac-cordingly I find that Armstrong, Moye, Stewart, Jones, andMcCall were coerced into quitting their jobs because theywere not members of the Union by promises of benefits,threats of reprisals, threats of discharge, and threats totheir future employment. Compulsory resignations induced23 1 credit Jones rather than Dunkin.by Respondent's supervisors by these means constitute dis-criminatory and constructive discharges in violation ofSection-8(a)(1) and (3) of the. Act.As I have noted above, the question of credibility wasresolved in some degree by the demeanor of the witnesses.I took special note of the manner in which Forester testi-fied when called as a witness by the General Counsel. For-ester fixed his gaze on the floor about 4 feet from the wit-nessstand and answered all questions of mine, the GeneralCounsel, and Respondent's counsel, without raising hishead or facing the questioner at any time. In addition histestimonialaccount displayed a lack of candor whenweighed against the admissions of other supervisors andthe evidence as a whole. At the very outset he denied thathe knew the reason Armstrong and Moye were terminated;he also denied any prior knowledge of their mention toquit, or that any employees talked to him about quitting.24As the evidence unfolded itseemsclear that Foresterwith the knowledge of, if not at the direction of, the Unioninstituted a program to induce white ticket employees toquit their employment in order. to make room for unionmembers out of work. This plan or program spearheadedby Forester soon. became known to other supervisory per-sonnel employed by Respondent at the project. The cred-ited evidence shows that cooperation of these supervisorswas widespread.Having outlined the overall conclusions that I havereached, discussion in more detail of the individual caseswould seem to be in order.Armstrong apparently was the first white ticket employ-ee approached. Armstrong, like the other dischargees in-volved herein, did not possess the qualifications nor experi-ence to qualify as a journeyman electrician. Neverthelessthey were referred to Respondent by the Union as journey-men and were hired as journeymen.25 Armstrong, also likethe other dischargees, was extremely desirous of obtainingunion membership as that would automatically give themaccess to similar job opportunities when workwas avail-able. Thus, the evidence showed that Armstrong discussedwith other employees including Forester how he could se-cure unionmembership. It was this factor which Foresterused as bait to induce Armstrong and Moye to quit theirjobs. I credit Moye's, Armstrong's, and Stewart's testimonythat Forester told them that by quitting they would make agood impression on the Union and thus facilitate theirmembership.- Armstrong promised, Forester that he -wouldquit; he asked Forester's permissionto speak to GeneralForeman Estes. Receiving permission, Armstrong ap-proached Estes who told him at once that he knew whatForester was doing. Armstrong asked Estes if he would beeligible for unemployment compensation and, Estes saidthat he would be. Armstrong then said that the next thingwas to put in his application in Montgomery and. Estesreplied that Armstrong should do that the first thing Mon-24McGowan's credited testimonyamplydemonstrates Forester's knowl-edMse.Respondent,even though it classified these men as journeymen andpaid them journeymen wages, employed them in jobs which they couldquickly learn and perform. The evidence shows that they were good andsatisfactory workers. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDday moming.26 I credit Armstrong's testimony that Forest-er said that if they did not quit it would be made hard onthem and some excuse would be found to discharge them.In view of my findings above,I find that Armstrong andMoye were constructively discharged and discriminatedagainst because they were not members of the Union, inviolation of Section 8(a)(l) and(3) of the Act. I further findthat the inducement of membership held out by Foresterand Estes and the threat of discharge made by Foresterwere each independent violations of Section 8(a)(1) of theAct.Inow come to the discharge of Stewart.Inmy viewStewart was an outstanding,forthright witness whose testi-monial account from the very outset conveyed a convictionthat a truthfulstorywas being unfolded.Suffering from aslight speech impediment,Stewart nevertheless, on thewhole,was clearly articulate and demonstrated that he hadan orderly and accurate memory of events and conversa-tions.I fully credit Stewart's testimony.Stewart,although onWilliams'crew,was first ap-proached by Forester who asked him if his foreman Wil-liams had asked him to quit.Receiving a negative reply,Forester explained to Stewart that all white ticket menwere going to be asked to make room for union membersout of work.Forester further asserted that it would bemade rough on him if he did not quit.Stewart sought outWilliams who said he knew nothing about it. However,Williams apparently soon received the "word" from some-one as a few days later he told Stewart that, despite Stewarthaving been a "buddy,"he was told to ask Stewart to quit.Stewart,although promising Williams that he would quit,nevertheless,made a determined effort to continue to workon the job.He asked Williams to help him get into theUnion.He then contacted his cousin, Foreman Grissit, inan attempt to secure his assistance.Grissit,candid andknowledgeable,told Stewart that there was no way hecould help him as all white ticket men were being asked toquit.27Stewart then sought out Forester in an attempt toenlist his assistance.At this time Forester told him that itwould help him get into the Union if he quit the job. For-ester also told Stewart that,if he did not quit,his car possi-bly would be damaged such as cutting the tires. As Stewartwas still determined to keep his job he contactedEd Ciriel-lo.28 Stewart informed Ciriello that he was being told toquit and Ciriello said that he had heard that nonunion menwere being asked to quit.Ciriello then told Stewart not toquit, saying, "as long as I am here you got a job."About 2days later Ciriello met Stewart and told him that he(Ciriel-lo) was being transferred within 30 days and that he couldno longer protect Stewart.29 In my opinion,Ciriello hadalso got the"word"and found it expedient to withdraw hispromise to Stewart.It seems to me that his position in thehierarchy should have led to an investigation of the situa-361 credit Armstrong and Moye and do not credit Forester's and Estes'denials. Estes,however, unlike Forester,admitted to having heard a rumorthat white ticket employees were being asked to leave their jobs.27 Grissit did not testify.2s Ciriellowho did not testify was somewhat higher in Respondent's hier-archy.being a superintendent.ApparentlyCiriello had friendlyfeelings to-ward Stewart.29 The record does not show howlong Cirielloremained on the projectafter that day.tion. It is obvious that Ciriello at this time had enoughinformation to cause Respondent to do something if itwere so. inclined, that Respondent deliberately closed itseyes may be presumed from Ciriello's acknowledgment toStewart that if he did not quit the Union would make itrough on him. Stewart's remark to Ciriello that under thecircumstances he had no other choice than to quit was notanswered by Ciriello.McCall impressed me as a witness without guile wholooked upon life with a cheerful disposition and was readyto accept whatever came his way. It is plain that he lackedthe skills of an electrician, nevertheless the testimonyshows that McCall was an efficient worker in whatevertasks that were assigned to him. On March 4, after havingworked and been classified as a journeyman electriciansince 1973, his foreman, David Jones, approached him,saying "Mr. Mack, I have got something I have got to tellyou, that I hate to worst than anything I have ever done."After Foreman Jones continued to hesitate, McCall inter-vened and said, "Well, David, I will make it easy on you, Iknow whatit is.Ihave heard about it." Thus relieved,Foreman Jones confirmed McCall's information that allwhite ticket men except the welders were being asked toquit.Thereupon the two went into the office where Fore-man Jones called the union steward and secured permis-sion forMcCall to finish out the week 3° McCall then con-tactedSuperintendentMorey on Thursday morning.McCall remarked to Morey "It still looks like us ticket menhave to go"; Morey replied, "yes, that's what it looks like."McCall then said that he did not understand why theywould not lay him off so he could receive his unemploy-ment compensation.Morey replied, "I don't see why in hellthey don't." Thereafter McCall did not report for work andhe was discharged for excessive absenteeism like the otherdischargees discussed above. Morey in his testimonial ac-count admitted that he was asked about unemploymentinsurance by McCall but testified that he said that he knewnothing about it. In his other testimony he denied anyknowledge of the circumstances leading to McCall's failureto report for work. As I fully credit McCall, I do not creditMorey's disavowal of knowledge of the program or his de-nial that McCall was told that he had to quit.Accordingly I find that McCall was constructively dis-charged because he was not a member of the Union. Itfollows that McCall's discharge was discriminatory and inviolation of Section 8(a)(1) and (3) of the Act. I further findthat Foreman Jones' conversation with McCall was an in-dependent violation of Section 8(a)(1) of the Act.The last remaining case presents some difficulty in thatof J.D. Jones unlike the other dischargees was a memberof IBEW. However, Jones was not a member of LocalUnion No. 443. Jones was employed on the project in Oc-tober 1973 as a white ticket electrician upon referral by theUnion. Through some fortuitous circumstance undisclosedon the record, Jones was able to secure membership inLocal 846, Chattanooga, Tennessee, in April 1974. Upon30 1 fully credit McCall's testimony.Foreman David Jones did not testify.neither did the union steward.Despite the union steward's denial to J. D.Jones that he knew anything about the program to eliminate white ticketholders. I conclude that the foregoing incident strengthens my conclusionthat the Union knew about and acquiesced to the program. DELCON CORP.465securingmembership Jones' status on the project waschanged from "white ticket" to "traveler." Apparently thisdid not exempt Jones from being considered for elimina-tion. Jones' credited testimony shows that Foreman Foun-tain toward the end of February told him that they weregetting rid of all men "out of classification" and that LocalUnion No. 443 had men out of work who were seeking jobson the project. According to Jones, Fountain went on tocaution Jones not to. say anything about the matter so Ala-bama Power and Light would not hear about it. Fountainfurther asserted that, if enough men quit, then AlabamaPower would terminate the freeze and hire the local men toreplace those who quit. Fountain told him that Straut hadinstructed him to contact Jones and he wanted an answerthat day. Jones saw Fountain later that day and informedhim that he would quit as soon as they got rid of the whiteticketmen. Fountain said he would inform Straut. Jonescontacted the union steward who told him that he knewnothing about the program to eliminate white ticket men ormen working out of classification. 1About 1 week later Straut, the general foreman, contact-ed Jones and asked him what he had decided to do. Jonesreplied he had decided to stay on. Thereupon Straut said:The best thing you can do is to drag up and leave,because you know when you get a bunch of men outhere pissed off at you then they can make it hard onyou.Having said this Straut walked away. On March 7, Joneswas told that Fountain and Straut wanted to see him in theoffice.When Jones appeared Straut once more asked Joneswhat he had decided to do. Jones replied, "Let me ask youa question. I have heard that I would be fired today.32 Nowif I'm going to be fired today I will take both my checksright now." Following this statement, Straut told Jones togo to the timekeeper's office where after a short wait hewas given two checks with a termination slip which readthat he was terminated because he "refused to work."Fountain and Straut in their testimonial account statedthat Jones suddenly contacted Fountain on March 7 andsaid he had a job at TVA and wanted both his checks thatday so that they would not be lost in the mail. Both Foun-tain and Straut informed Jones he could not receive his paythat day unless he was fired. According to their account itwas only after Jones' continual insistence and agreementthat Straut put "refused to work" on the termination noticeso that Jones would receive his two checks that day.I have found Fountain and Straut unreliable witnesses inother regards. I look upon their account of their dealingswithJones as aconcocted tale in an attempt to mislead me.On the other hand, Jones was quite impressive in his frank-ness.As I find that there was a scheme to eliminate whiteticketmen and as I believe Jones, although a "traveler,"was not regarded as a white ticket man as he was hired asa white ticket man but had obtained membership in a dis-tant local while working on the project, I conclude thatunder all the circumstances the weight of the credible evi-dence favors Jones' version of the events. I so find. Ac-cordingly, I find that Respondent violated Section8(a)(1)and (3) by the constructive discharge of J. D. Jones. I fur-ther find that Fountain's conversations with Jones andStraut's conversations with Jones each constituted inde-pendent violations of Section 8(a)(1) of the Act.In concluding this section of the Decision, I consider thedeficiency in skills of the dischargees as irrelevant inas-much as they were hired as journeymen electricians, paidas such, and the quality of their work had nothing to dowith their discharge. I further find that the testimony ofsome witnessesthat various dischargees, Armstrong andJones particularly, were inquiring about other jobs andother unions is-likewise irrelevant. The fact remains theywere induced by overt acts of intimidation to quit theiremployment. I am convinced that departure of the dischar-gees was notvoluntary under any fair interpretation of theword. Rather they were intimidated and coerced into tak-ing this action.Having carefully read the memoranda submitted by theGeneral Counsel and Respondent's counsel, I must com-mend the high quality of their research and arguments.However, I am convinced that, once the resolution of cred-ibility in this case has been determined, the violationsfound herein consist of basic and rudimentary principleslong established by Board law. The doctrine ofrespondeatsuperiorclearly binds Respondent and establishes its re-sponsibility for the acts and conduct of the supervisorialemployees named in the proceeding. Several supervisorshad 30-40 men under their supervision and none had lessthan 10;- Thus, the case does not involve straw bosses orleadmen engaged in routine supervision.33V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe acts and conduct of Respondent set forth above,occurring in connection with its operations set forth abovein section I, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the severalStates and tends to lead to labor disputes burdening andobstructing commerce and obstructing the free flow ofcommerce.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, it will be recommended that it be ordered tocease and desist therefrom and that it take certain affirma-tive action designed to effectuate the purposes of the Act.Having found that on or about February 21 Respondentdiscriminatorily discharged R.Kenneth Armstrong andBillyG. Moye and that on or about February -28, it dis-criminatorily discharged Donald W. Stewart; and that onor about March 7, it discriminatorily discharged James D.3; Cf.J.A. Utley Company108 NLRB 295, 301 (1954), andcases cited.Note comment of Administrative Law Judge Winkler, "Theanswerprovid-ed by the Act . . . is not to excuse an employer whose supervisors may feel31As noted above,Ibelieve the union steward knew about the programmorestrongly toward their unionobligation than to their management in-but refused to admit such knowledge to Jones.structions,but for employersto engage supervisorswho have nooverriding32 Friday, March 7.union allegiance." 466DECISIONSOF NATIONAL LABOR RELATIONS BOARDJones, and thaton or about March 7, it discriminatorilydischarged Herman M.McCall, and thatsincethen hasfailed and refused and continuesto fail and refuse to rein-stateArmstrong,Moye, Stewart,Jones,and McCall totheir former employment because eachof them were notmembersof Local Union No. 443,InternationalBrother-hood of Electrical Workers,I shall recommendthat Re-spondentoffer each of the above-named dischargees fulland complete reinstatementto their former positions or, ifsuch positions no longer exist, then to substantially equiva-lent positions,without prejudice to their seniority andother rights and privileges.I shall also recommendthat Respondent make each ofthe above-named dischargeeswhole for any loss of pay anyor all of themmay havesufferedby reason of their dis-charges,in violationof Section8(aX3) and(1) of the Act,in the manner set forthin F.W.Woolworth Company,90NLRB 289 (1950),with intereston backpay computed inthe mannerdescribed inIsis Plumbing & Heating Co.,138NLRB 716 (1962),from the dateof their discharge to thedate thattheyreceive avalidoffer of reinstatement.Upon the basisof the foregoing findingsof fact, andupon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaningof the Act.2.The Union is a labororganizationwithin themeaningof the Act.3.At all times material hereinthe Union has been theexclusivecollective-bargaining representativeof its electri-cal employees and has been the exclusive sourceof referralof applicantsfor electrical employmentatRespondent'sproject involved herein.4. In violation of Section8(aX3) and (1), Respondentdid constructively and discriminatorily discharge the fol-lowing employeeson or aboutthe datesset bytheir namesbecause they were not membersof the Union:ArmstrongFeb. 21MoyeFeb. 21StewartFeb. 28JonesMar. 7McCallMar. 75.All foremen,general foremen,and superintendentsemployed byRespondenton the project involved hereinare supervisors within the meaning of Section2(2) and (11)of the Act.6.Respondent,through certainsupervisors identified inthisDecision,at the timesand places described above un-der section IV, engaged in the followingacts and conductin violationof Section8(a)(l) ofthe Act.(a)Threatenedeach of the above-named dischargeeswith dischargebecause theywere notmembers of theUnion.(b) Solicitedeachof the above-named dischargees toquit theirjobstomakeroom forunionmembers out ofwork.(c)ThreatenedStewart withinjury to hisautomobile ifhe did not quit tomake roomfor union members out ofwork.(d)Threatened each of the dischargees with more oner-ous working conditions if they did not quit to make roomfor union members out of work.(e)Promised the dischargees named above easier admis-sion intomembership in the Union if they quit their jobs tomake room for union members out of work.7.The aforesaid unfair labor practices and the othersfound herein affect commerce within the meaning of theAct.Upon the entire record, including the foregoing findingsand conclusions of law, I hereby issue the following:ORDER 34Respondent, Delcon Corporation, Dothan, Alabama, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or causing employees to quit or other-wisediscriminating against any of its employees becausethey are not members of Local Union No. 443, IBEW.(b) Soliciting or urging employees who are nonmembersof the Union to quit in order to make room for members ofthe Union who were out of work.(c)Threatening an employee with injury to his automo-bile,or threaten employees with more onerous workingconditions or promise to facilitate membership in theUnion if employees would quit their employment to makeroom for members of the Union who were out of work.(d) In any other manner, interfering with, restraining, orcoercing any employee in his or her right to join, assist, orsupport the Union herein, or any other labor organization,or engage in any activity protected by the Act, or to refrainfrom so doing.2.Take the following affirmative action which, I find,will effectuate the policiesof the Act:(a)Make Armstrong, Moye, Stewart, Jones, and McCallwhole for any loss of earnings any one or all of them mayhave suffered by reason of Respondent's unlawful discrim-ination against them in the manner set forth in the "Reme-dy" section of this Decision, and reinstate each of them tohis former or substantially equivalent position, should theirformer positions no longer be in existence,with all theirprior existing rights and privileges, including seniority.(b) Preserve and, upon request, make available to au-thorized agents of the Board or its agents, for examinationand copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary to determine the amount of back-pay due under the terms of this recommended Order.(c)Post at its place of business in Dothan, Alabama,copies of the attached notice marked "Appendix." 35 Cop-14 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.15 In the event that the Board'sOrderisenforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNational LaborRelations Board"shall read"Posted Pursuant DELCON CORP.467ies of said notice, on forms provided by the Regional Di-rector forRegion 15, after being duly signed byRespondent's representative, shall be posted by the Re-spondent immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 15, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.to a Judgment of the UnitedStates Court of AppealsEnforcingan Order ofthe NationalLaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or induce employees to quit,or otherwise discriminate against any of our employ-ees because they are not members of Local Union No.443, International Brotherhood of Electrical Workers.WE WILL NOT threaten our employees who are notmembers of the Union(a) Injury to their automobiles(b)More onerous working conditions(c)Keeping them out of the Union if they do quittheir jobs to make room for union members who areout of work.WE WILL NOT promise our employees who are notmembers of the Union that we will facilitate their ad-mission to membership in the Union if they quit theiremployment to make room for union members whoare out of work.WE WILL NOT in any other manner, interfere with,restrain, or coerce any employee in the right to join,assist, or support the Union herein, or any other labororganization, or to engage in any activity protected bythe Act, or to refrain from so doing.WE WILL make R. Kenneth Armstrong, Billy G.Moye, James D. Jones, Donald W. Stewart, and Her-man W. McCall whole for any loss of earnings of anyor all of them may have suffered by reason of ourunlawful discrimination against them in the mannerset forth in the Remedy section of this Decision andreinstate each of them to their former or substantiallyequivalent employment should their former positionsnot exist, with all their prior existing rights and privi-leges including seniority.-DELCON CORPORATION